        Case 1:18-mc-00653-JEJ Document 54 Filed 04/09/19 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                              :
PENNSYLVANIA NATIONAL MUTUAL                  :
CASUALTY INSURANCE COMPANY,                   :
                                              :
                    Petitioner,               : Case Nos.: 1:18-mc-00653-JEJ
                                              :
              vs.                             :
                                              :
EVEREST REINSURANCE COMPANY,                  :
f/k/a Prudential Reinsurance Company          :
                                              :
                    Respondent.               : CONSOLIDATED CASES

                                              :
EVEREST REINSURANCE COMPANY,                  :
                                              :
                    Petitioner,               :
                                              : Case No. 1:18-mc-00656-JEJ
         v.                                   :
                                              :
PENNSYLVANIA NATIONAL MUTUAL                  :
CASUALTY INSURANCE COMPANY,                   :
                                              :
                    Respondent.               :
                                              :

                              NOTICE OF APPEAL

      Notice is hereby given that Everest Reinsurance Company (“Everest”),

Petitioner-Respondent in the above-named case, hereby appeals to the United

States Court of Appeals for the Third Circuit from an Order, entered in this action

on the fourteenth day of March 2019, that (i) denied Everest’s Petition to Compel

Existing Arbitration and Stay Subsequent Arbitration, (ii) granted the Petition of
          Case 1:18-mc-00653-JEJ Document 54 Filed 04/09/19 Page 2 of 2



Pennsylvania National Mutual Casualty Insurance Company (“Penn National”) to

Compel Arbitration, and (iii) granted Penn National’s Motions to Seal.

Dated: April 9, 2019                        SAIBER LLC

                                              /s/ Jeffrey S. Leonard
                                            Jeffrey S. Leonard (NJ 031161993)
                                            jleonard@saiber.com
                                            (Admitted pro hac vice)

                                            Joseph J. Schiavone (NJ 012761989)
                                            jschiavone@saiber.com
                                            (Admitted pro hac vice)

                                            Marc E. Wolin     (PA 65437)
                                            mwolin@saiber.com

                                            18 Columbia Turnpike, Suite 200
                                            Florham Park, New Jersey 07932
                                            Tel. 973-622-3333
                                            Fax 973-622-3349

                                            Attorneys for Petitioner-Respondent
                                            Everest Reinsurance Company


1379264




                                        2
